THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARTHUR BURTON SCHIRMER,
Petitioner i
V. :  4:19-CV-966
(JUDGE MARIANI)
ROBERT D. GILMORE, et al.,

Respondents

Sb ORDER
AND NOW, THIS wl = OF FEBRUARY 2020, upon review of Magistrate
Judge Carlson’s Report & Recommendation (“R&R”) (Doc. 26) for clear error and manifest
injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 26) is ADOPTED for the reasons explained therein.

2. Arthur Burton Schirmer’s Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254 (Doc. 1) is DENIED.
3. A Certificate of Appealability SHALL NOT ISSUE.

4, The Clerk of Court is directed to CLOSE the case.

    

  

RUbert D. Mariani
United States District Judge

 
